DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “determine the second coordinates of the liquid crystal panel based on the first color coordinates” is unclear and undefined. The description simply said that “the display device 300 may determine second color coordinates of color to be emitted by the liquid crystal panel 310 based on the first color coordinates and image data” in paras. 0229, 0237 and 0238. This would not provide enough information to understand how this is done.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (“Xi”) (US 2020/0226965 A1) in view of Yeo et al. (“Yeo”) (US 2009/0021469 A1).
Regarding claim 1, Xi discloses a display device comprising:
a liquid crystal panel configured to display an image corresponding to image data (para. 0146); 
a backlight unit (not shown in the liquid crystal display device) comprising a first light source configured to emit blue light and a second light source configured to emit yellow light (para. 0071); and 
a controller configured to:
determine first color coordinates (A, fig. 2) and second color coordinates (A1) based on a color gamut of the image data,
control the backlight unit based on the first color coordinates, and 
control the liquid crystal panel based on the second color coordinates (paras. 0055 and 0067-0075).
Xi does not specifically disclose the image data corresponding to a local dimming area.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the local dimming area as taught by Yeo in the system of Xi in order to control dimming areas separately, therefore reduce power consumption.
Regarding claims 2 and 14, Xi discloses the controller is further configured to determine color coordinates of the blue light corresponding to the first color coordinates and color coordinates of the yellow light corresponding to the first color coordinates, based on the color gamut and a predefined criterion (paras. 0055 and 0067-0075). 
Regarding claims 3, 10 and 15, Xi discloses the controller is further configured to determine the second color coordinates of the liquid crystal panel based on the first color coordinates (paras. 0067-0075).
Regarding claims 4, 11 and 16, the combination of Xi and Yeo discloses the controller is further configured to control the backlight unit based on a brightness of the image data (paras. 0067-0068 of Yeo).
Regarding claims 5, 12 and 17, Xi discloses the controller is further configured to determine color coordinates of the blue light corresponding to the first color coordinates and color coordinates of the yellow light corresponding to the first color coordinates, based on a gray level value of white light determined in manufacturing of the liquid crystal panel (paras. 0075-0076).
Regarding claim 6, the combination of Xi and Yeo discloses the first light source and the second light source are embodied in a single chip (para. 0046 of Yeo).

Regarding claim 8, Xi discloses a display device comprising:
a liquid crystal panel configured to display an image corresponding to image data (para. 0146);
a backlight unit (not shown in the liquid crystal display device) including a first light source configured to emit blue light, a second light source configured to emit red light, and a third light source configured to emit green light (para. 0071); and
a controller configured to:
determine first color coordinates (A, fig. 2) and second color coordinates (A1) based on a color gamut of the image data,
control the backlight unit based on the first color coordinates, and
control the liquid crystal panel based on the second color coordinates (paras. 0055 and 0067-0075).
Xi does not specifically disclose the image data corresponding to a local dimming area.
In a similar field of endeavor, Yeo discloses a local dimming area (para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the local dimming area as taught by 
Regarding claim 9, Xi discloses the controller is further configured to control the backlight unit such that the determined first color coordinates included in the color gamut are emitted (para. 0055).
Regarding claim 13, Xi discloses a method of controlling a display device including a first light source configured to emit first color light and a second light source configured to emit second color light (paras. 0005-0010), the method comprising:
receiving image data;
analyzing a color gamut of the image data;
determining first color coordinates (A, fig. 2) and second color coordinates (A1) based on the color gamut of the image data;
controlling the first light source and the second light source based on the first color coordinates; and
controlling a liquid crystal panel of the display device based on the second color coordinates (paras. 0055 and 0067-0075).
Xi does not specifically disclose the image data corresponding to a local dimming area.
In a similar field of endeavor, Yeo discloses a local dimming area (para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the local dimming area as taught by Yeo in the system of Xi in order to control dimming areas separately, therefore reduce power consumption.

wherein the determining the first color coordinates comprises determining color coordinates of the blue light and color coordinates of the yellow light (paras. 0071-0072).
Regarding claim 19, Xi discloses the first light source is configured to emit blue light, and the second light source is configured to emit red light, and the display device further comprises a third light source configured to emit green light, and
wherein the determining the first color coordinates comprises determining color coordinates of the blue light, color coordinates of the red light, and color coordinates of the green light (para. 0055).
Regarding claim 20, the combination of Xi and Yeo discloses the controlling the first light source and the second light source comprises controlling the first light source and the second light source such that the determined first color coordinates included in the color gamut are emitted from a backlight unit of the display device (para. 0057 of Yeo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al. (US 2007/0195382 A1) disclose apparatus for gamut mapping and method of generating gamut boundary using the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693